


EXHIBIT 10.8(a)


Amended and restated as of November 13, 2012
(as further amended effective August 13,2014)
PLEXUS CORP.
2008 LONG-TERM INCENTIVE PLAN


1.Introduction.
(a)
Purposes. The purposes of the 2008 Long-Term Incentive Plan are to provide a
means to attract and retain talented personnel and to provide to participating
directors, officers and other key employees long-term incentives for high levels
of performance and for successful efforts to improve the financial performance
of the corporation. These purposes may be achieved through the grant of options
to purchase Common Stock of Plexus Corp., the grant of Stock Appreciation
Rights, the grant of Restricted Stock, the grant of Performance Stock Awards,
the grant of Unrestricted Stock Awards and the grant of Cash Incentive Awards,
as described below.

(b)
Effect on Prior Plans. If the 2008 Plan is approved by shareholders, the Plexus
Corp. 2005 Equity Incentive Plan (the “2005 Plan”) will only be used to make
grants to employees covered by the approved sub-plan for United Kingdom
employees which has been established under the 2005 Plan. If and when a sub-plan
for United Kingdom employees under the 2008 Plan is approved, no further awards
will be granted under the Plexus Corp. 2005 Plan. Awards granted previously
under the 2005 Plan will remain in effect until they have been exercised or have
expired. The awards shall be administered in accordance with their terms and the
2005 Plan.

2.Definitions.
(a)
“1934 Act” means the Securities Exchange Act of 1934, as it may be amended from
time to time.

(b)
“Award” means an Incentive Stock Option, Non-Qualified Stock Option, Stock
Appreciation Right, Restricted Stock grant, Performance Stock Award,
Unrestricted Stock Award or Cash Incentive Award, as appropriate.

(c)
“Award Agreement” means the agreement between the Corporation and the Grantee
specifying the terms and conditions as described thereunder.

(d)
“Board” means the Board of Directors of Plexus Corp.

(e)
“Cash Incentive Award” means a cash incentive award under Article 17 of the
Plan.

(f)
“Cause” means a violation of the Corporation's Code of Conduct and Business
Ethics, or substantial and continued failure of the employee to perform, which
results in, or was intended to result in (i) demonstrable injury to the
Corporation, monetary or otherwise or (ii) gain to, or enrichment of, the
Grantee at the Corporation’s expense.

(g)
“Change in Control” means an event which shall be deemed to have occurred in the
event that any person, entity or group shall become the beneficial owner of such
number of shares of Common Stock, and/or any other class of stock of the
Corporation then outstanding that is entitled to vote in the election of
directors (or is convertible into shares so entitled to vote) as together
possess more than 50% of the voting power of all of the then outstanding shares
of all such classes of stock of the Corporation so entitled to vote. For
purposes of the preceding sentence, “person, entity or group” shall not include
(i) any employee benefit plan of the Corporation, or (ii) any person, entity or
group which, as of the Effective Date of this Plan, is the beneficial owner of
such number of shares of Common Stock and/or such other class of stock of the
Corporation as together possess 5% of such voting power; and for these purposes
“group” shall mean persons who act in concert as described in Section 14(d)(2)
of the 1934 Act.

(h)
“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time.

(i)
“Committee” means the committee described in Article 4 or the person or persons
to whom the committee has delegated its power and responsibilities under Article
4.

(j)
“Common Stock” or “Stock” means the common stock of the Corporation having a par
value of $.01 per share.

(k)
“Corporation” means Plexus Corp., a Wisconsin corporation.

(l)
“Fair Market Value” means for purposes of the Plan an amount deemed to be equal
to the mean between the highest and lowest sale prices of Common Stock traded on
such date for sales made and reported through the National Market System of the
National Association of Securities Dealers or such national stock exchange on





--------------------------------------------------------------------------------




which such Stock may then be listed and which constitutes the principal market
for such Stock, or, if no sales of Stock shall have been reported with respect
to that date, on the next preceding date with respect to which sales were
reported; provided that for Stock Appreciation Rights exercised on or after
August 13, 2014, the trading price of the Stock at the time of SAR exercise
shall be used to determine "Fair Market Value" on the exercise date.
Notwithstanding the foregoing, the Committee may determine to base the
determination of Fair Market Value on an average of trading days, but only if
the requirements for the use of such method is permitted by Section 409A of the
Code.
(m)
“Grant Date” means the date on which an Award is deemed granted, which shall be
the date on which the Committee authorizes the Award or such later date as the
Committee shall determine in its sole discretion.

(n)
“Grantee” means an individual who has been granted an Award.

(o)
“Incentive Stock Option” means an option that is intended to meet the
requirements of Section 422 of the Code and regulations thereunder.

(p)
“Non-Qualified Stock Option” means an option other than an Incentive Stock
Option.

(q)
“Option” means an Incentive Stock Option or Non-Qualified Stock Option, as
appropriate.

(r)
“Performance Goal” means a performance goal established by the Committee prior
to the grant of any Award that is based on the attainment of goals relating to
one or more of the following business criteria measured on an absolute basis or
in terms of growth or reduction: income (pre-tax or after-tax and with
adjustments as stipulated), earnings per share, return on equity, return on
capital employed (ROCE), revenue, sales, return on assets, return on tangible
book value, operating income, earnings before depreciation, interest, taxes and
amortization (EBIDTA), expense ratio, increase in stock price, return on
invested capital (ROIC), total shareholder return, shareholder value added (or a
derivative thereof), free cash flow, operating cash flow, working capital, cash
cycle days, expenses, cost reduction, market share, debt reduction and customer
satisfaction. Such performance goals may be based solely by reference to the
Corporation’s performance or the performance of an affiliate, division, business
segment or business unit of the Corporation or any of its subsidiaries, or based
upon the relative performance of other companies or upon comparisons of any of
the indicators of performance relative to other companies. In measuring the
degree of attainment of a Performance Goal, Extraordinary Charges shall be
disregarded except as otherwise determined by the Committee in its discretion or
as otherwise provided in an Award Agreement. “Extraordinary Charges” means
charges caused by any one of the following events creating negative adjustments
to the attainment of a performance metric: (i) restructurings, discontinued
operations, impairment of goodwill or long-lived assets, follow on stock
offerings, extraordinary items, and other unusual or non-recurring charges, (ii)
an event either not directly related to the operations of the Corporation or not
within the reasonable control of the Corporation's management, (iii) the
cumulative effects of tax or accounting changes in accordance with generally
accepted accounting principles, (iv) changes in tax regulations or laws, or (v)
the effect of a merger or acquisition.

(s)
“Performance Stock Award” means an Award under Article 16 of the Plan that is
conditioned upon the satisfaction of pre-established Performance Goals.

(t)
“Plan” means the Plexus Corp. 2008 Long-Term Incentive Plan as set forth herein,
as it may be amended from time to time.

(u)
“Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any future
regulation amending or superseding such regulation.

(v)
“Restricted Stock” means shares or units of Common Stock which are subject to
restrictions established by the Committee. Restricted Stock Awards may consist
of shares issued subject to forfeiture if specified conditions are not satisfied
(“Restricted Stock Shares”) or agreements to issue shares of Common Stock in the
future if specified conditions are satisfied (“Restricted Stock Units”).

(w)
“Stock Appreciation Right” or “SAR” means the right to receive cash or shares of
Common Stock in an amount equal to the excess of the Fair Market Value of one
share of Common Stock on the date the SAR is exercised over (1) the Fair Market
Value of one share of Common Stock on the Grant Date (the “exercise price”) or
(2) if the SAR is related to an Option, the purchase price of a share of Common
Stock specified in the related Option. An SAR settled in cash may be referred to
as a “Cash Settled Stock Appreciation Right” and an SAR settled in stock may be
referred to as a “Stock Settled Stock Appreciation Right.”

(x)
“Deferred Stock Unit” means an agreement to issue an unrestricted share of
Common Stock at a time determined in accordance with the Grantee’s election and
the terms of the Director Deferred      Compensation Plan.





--------------------------------------------------------------------------------




(y)
“Director Deferred Compensation Plan” means the Plexus Corp. Non-Employee
Directors Deferred Compensation Plan.

(z)
“Unrestricted Stock Award” means an Award described in Article 16A.

3.Shares Subject to Award.
Subject to adjustment as provided in Article 19 hereunder, the number of shares
of Common Stock of the Corporation that may be issued under the Plan shall not
exceed five million five hundred thousand (5,500,000) shares (the "Share
Limit"), all of which may be issued in the form of Incentive Stock Options. No
Plan Participant may receive Awards for more than 1,000,000 Shares in any
calendar year. Shares issued under the Plan may come from authorized but
unissued shares, from treasury shares held by the Corporation, from shares
purchased by the Corporation or an independent agent in the open market for such
purpose, or from any combination of the foregoing. The Share Limit shall be
subject to the following rules and adjustments:
(a)
If an SAR is exercised pursuant to Article VI, only the number of shares of
Common Stock issued upon exercise shall be counted against the Share Limit (not
the number of shares subject to the SAR).

(b)
If any Award granted under this Plan is canceled, terminates, expires, or lapses
for any reason, any shares subject to such Award again shall be available for
the grant of an Award under the Plan. Any Awards or portions thereof that are
settled in cash and not in shares of Common Stock shall not be counted against
the foregoing Share Limit.

(c)
Following the approval of the 2008 Plan by shareholders, the 2005 Plan may be
used to make grants to employees covered by the approved sub-plan for United
Kingdom employees under the 2005 Plan. Any shares of Common Stock subject to
options which are granted to United Kingdom employees after the 2008 Plan has
been approved by shareholders shall be counted against the 2008 Plan Share Limit
as one share for every one share subject thereto.

4.Administration of the Plan.
For purposes of the power to grant Awards to directors, the Committee shall
consist of the entire Board. For other Plan purposes, the Plan shall be
administered by the Compensation and Leadership Development Committee of the
Board, or any other committee the Board may subsequently appoint to administer
the Plan, as herein described. The Committee shall have full and final
authority, in its discretion, but subject to the express provisions of the Plan
to:
(a)
grant Awards, to determine the terms of each Award, the individuals to whom, the
number of shares subject to, and the time or times at which, Awards shall be
granted;

(b)
interpret the Plan;

(c)
prescribe, amend and rescind rules and regulations relating to the Plan;

(d)
determine the terms and provisions of the respective agreements (which need not
be identical) by which Awards shall be evidenced;

(e)
make all other determinations deemed necessary or advisable for the
administration of the Plan;

(f)
require withholding from or payment by a Grantee of any federal, state or local
taxes;

(g)
impose, on any Grantee, such additional conditions, restrictions and limitations
upon exercise and retention of Awards as the Committee shall deem appropriate;

(h)
treat any Grantee who retires as a continuing employee for purposes of the Plan;
and

(i)
modify, extend or renew any Award previously granted; provided, however, that
this provision shall not provide authority to reprice Awards to a lower exercise
price.

Any action of the Committee with respect to the administration of the Plan shall
be taken pursuant to a majority vote or by the unanimous written consent of its
members. The Committee may delegate all or any part of its responsibilities and
powers to any executive officer or officers of the Corporation selected by it.
Any such delegation may be revoked by the Board or by the Committee at any time.
5.Option Participation.
Options may be granted to directors, officers and key employees of the
Corporation and any of its subsidiaries. In selecting the individuals to whom
Options shall be granted, as well as in determining the number of Options
granted, the Committee shall take into consideration such factors as it deems
relevant pursuant to accomplishing the purposes of the Plan. A Grantee may, if
otherwise eligible, be granted an additional Option or Options if the Committee
shall so determine.




--------------------------------------------------------------------------------




6.Granting of Options.
The officers of the Corporation are authorized and directed, upon receipt of
notice from the Committee of the granting of an Option, to deliver on behalf of
the Corporation, by mail or otherwise, to the Grantee an Option upon the terms
and conditions specified under the Plan and in the form of the Award Agreement.
The Award Agreement shall be dated as of the date of approval of the granting of
an Option by the Committee. If the Grantee fails to accept the Award within 30
days after the date of its delivery to Grantee, the Option grant may be deemed
withdrawn.
Where an Option has been granted under the provisions of the HM Revenue &
Customs Approved Rules for UK Employees (the “Sub-Plan”) and the number of
shares of Common Stock subject to that Option is limited by virtue of Rule 17 of
the Sub-Plan, there shall be deemed to have been granted a separate Option (for
the avoidance of doubt, not granted under the provisions of the Sub-Plan) on the
same date and time and under the same terms for the number of shares of Common
Stock in excess of the limit set out in Rule 17 of the Sub-Plan.
7.Option Exercise Price.
The purchase price of the Common Stock covered by each Option shall be not less
than the Fair Market Value of such Stock on the Grant Date. Such price shall be
subject to adjustment as provided in Article 19 hereof.
8.Option Designation.
At the time of the grant of each Option, the Committee shall designate the
Option as (a) an Incentive Stock Option or (b) a Non-Qualified Stock Option, as
described in Sections (a) and (b) below, respectively.
(a)
Incentive Stock Options: Any Option designated as an Incentive Stock Option
shall comply with the requirements of Section 422 of the Code, including the
requirement that incentive stock options may only be granted to individuals who
are employed by the Corporation, a parent or a subsidiary corporation of the
Corporation. If an Option is so designated, the Fair Market Value (determined as
of the Grant Date) of the shares of Stock with respect to which that and any
other Incentive Stock Option first becomes exercisable during any calendar year
under this Plan or any other stock option plan of the Corporation or its
affiliates shall not exceed $100,000; provided, however, that the time or times
of exercise of an Incentive Stock Option may be accelerated pursuant to Article
12, 13 or 19 hereof, terms of the Plan and, in the event of such acceleration,
such Incentive Stock Option shall be treated as a Non-Qualified Option to the
extent that the aggregate Fair Market Value (determined as of the Grant Date) of
the shares of stock with respect to which such Option first becomes exercisable
in the calendar year (including Options under this Plan and any other Plan of
the corporation or its affiliates) exceeds $100,000, the extent of such excess
to be determined by the Committee taking into account the order in which the
Options were granted, or such other factors as may be consistent with the
requirements of Section 422 of the Code and rules promulgated thereunder.
Furthermore, no Incentive Stock Option shall be granted to any individual who,
immediately before the Option is granted, directly or indirectly owns (within
the meaning of Section 425(d) of the Code, as amended) shares representing more
than 10% of the total combined voting power of all classes of stock of the
Corporation or its subsidiaries, unless, at the time the option is granted, and
in accordance with the provisions of Section 422, the option exercise price is
110% of the Fair Market Value of shares of Stock subject to the Option and the
Option must be exercised within 5 years of the Grant Date.

(b)
Non-Qualified Stock Options: All Options not subject to or in conformance with
the additional restrictions required to satisfy Section 422 shall be designated
Non-Qualified Stock Options.

9.Stock Appreciation Rights.
The Committee may, in its discretion, grant SARs to directors, officers and key
employees of the Corporation and any of its subsidiaries. If any unexercised SAR
for any reason terminates or expires in whole or in part prior to termination of
the Plan, such unexercised SARs shall become available for granting under the
Plan. The Committee may grant SARs at any time and from time to time to any
Grantee, designate such SARs as related to Options then being granted or granted
within six months prior to the Grant Date of the SAR, and set such terms and
conditions upon the exercise of the SARs as it may determine in its discretion,
provided that the written agreement evidencing such SARs shall comply with and
be subject to the following terms and conditions:




--------------------------------------------------------------------------------




(a)
No SAR granted hereunder shall be exercisable until the expiration of six months
from the Grant Date of the SAR unless the Grantee terminates employment by
reason of death or disability prior to the expiration of such six-month period.

(b)
A Grantee’s right to exercise an SAR shall terminate when the Grantee is no
longer an employee of the Corporation or any of its subsidiaries unless such
right is extended as provided under Article 13 hereunder.

(c)
In the event adjustments are made to the number of shares, exercise price, or
time or times of exercise of outstanding Options upon the occurrence of an event
described in Article 19 hereunder, appropriate adjustments shall be made in the
number of SARs available for future grant, the number of SARs under existing
grants, the exercise price of the existing SARs, and the time or times of
exercise of such SARs.

(d)
Unless the written agreement expressly provides otherwise, if and to the extent
an SAR is granted in relation to an Option, exercise of the SAR or Option shall
result in the extinguishment of the related right to the extent such SAR or
Option for shares is exercised.

(e)
Unless the written agreement expressly provides otherwise, any SARs granted
shall be exercisable in accordance with Article 12.

(f)
Upon the exercise of SARs, the Grantee shall be entitled to receive an amount
determined by multiplying (1) the difference obtained by subtracting the Fair
Market Value of the share of Common Stock as of the Grant Date of the SAR or, in
the case of a SAR which is related to an Option, the purchase price per share of
Common Stock under such Option, from the Fair Market Value of a share of Common
Stock on the date of exercise, by (2) the number of SARs exercised. At the
discretion of the Committee, the payment upon the exercise of the SARs may be in
cash, in shares of Common Stock of equivalent value, or in some combination
thereof. The number of available shares under Award shall not be affected by any
cash payments.

10.Non-transferability of Options and SARs.
Any Option or SAR granted hereunder shall, by its terms, be non-transferable by
a Grantee other than by will or the laws of descent and shall be exercisable
during the Grantee’s lifetime solely by the Grantee or the Grantee’s duly
appointed guardian or personal representative. Notwithstanding the foregoing,
the Committee may permit a Grantee to transfer a Non-Qualified Stock Option or
SAR to a family member or a trust or partnership for the benefit of a family
member, in accordance with rules established by the Committee.
11.Substituted Options or SARs.
In the event the Committee cancels any Option or SAR granted under this Plan,
and a new Option or SAR is substituted therefore, the Grant Date of the canceled
Option or SAR (except to the extent inconsistent with the restrictions described
in Article 8, if applicable) shall be the date used to determine the earliest
date for exercising the new substituted Option under Article 12 hereunder so
that the Grantee may exercise the substituted Option or SAR at the same time as
if the Grantee had held the substituted Option or SAR since the Grant Date of
the canceled Option. Except in connection with a corporate transaction involving
the Corporation (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARS in exchange
for cash, other awards or Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs without stockholder
approval. Nothing in this Section 11 shall provide authority to substitute
Awards in a manner which will have the effect of repricing Awards to a lower
exercise price.
12.Vesting of Options and SARs.
The Committee shall have the power to set the time or times within which each
Option and SAR shall be exercisable, and to accelerate the time or times of
exercise. If an SAR is related to an Option, the Grant Date of such SAR for
purposes of this Article 12 shall be the Grant Date of the related Option. No
Option or SAR may be exercised if in the opinion of counsel for the Corporation
the issuance or sale of Stock or payment of cash by the Corporation, as
appropriate, pursuant to such exercise shall be unlawful for any reason, nor
after the expiration of 10 years from the Grant Date. In no event shall the
Corporation be required to issue fractional shares upon the exercise of an
Option.




--------------------------------------------------------------------------------




13.Exercise Period for Options and SARs.
Unless otherwise provided herein or in a specific Option or SAR Agreement which
may provide longer or shorter periods during which the Award may be exercised,
no Option or SAR shall be exercisable after the earliest of:
(a)
in the case of an Incentive Stock Option:

(i)
10 years from the date the option is granted, or five years from the date the
option is granted to an individual owning (after the application of the family
and other attribution rules of Section 424(d) of the Code) at the time such
option was granted, more than 10% of the total combined voting power of all
classes of stock of the Corporation,

(ii)
three months after the date the Grantee ceases to perform services for the
Corporation or its subsidiaries, if such cessation is for any reason other than
death, disability (within the meaning of Code Section 22(e)(3)), retirement or
Cause,

(iii)
three years after the date the Grantee ceases to perform services for the
Corporation or its subsidiaries, if such cessation is by reason of the Grantee’s
death, disability (within the meaning of Code Section 22(e)(3)) or retirement in
accordance with normal Corporation retirement practices, as determined by the
Committee in its sole discretion (provided that such Option must be exercised
within the time period prescribed by Section 422 of the Code to be treated as an
Incentive Stock Option); or

(iv)
the date the Grantee ceases to perform services for the Corporation or its
subsidiaries, if such cessation is for Cause, as determined by the Corporation
or the Committee in its sole discretion;

(b)
in the case of a Nonqualified Stock Option:

(i)
ten (10) years from the date of grant,

(ii)
ninety days after the date the Grantee ceases to perform services for the
Corporation or its subsidiaries, if such cessation is for any reason other than
death, permanent disability, retirement or Cause,

(iii)
three years after the date the Grantee ceases to perform services for the
Corporation or its subsidiaries, if such cessation is by reason of the Grantee’s
death, permanent disability or retirement in accordance with normal Corporation
retirement practices, as determined by the Committee in its sole discretion; or

(iv)
the date the Grantee ceases to perform services for the Corporation or its
subsidiaries, if such cessation is for Cause, as determined by the Corporation
or the Committee in its sole discretion;

(c)
in the case of an SAR:

(i)
seven (7) years from the date of grant,

(ii)
ninety days after the date the Grantee ceases to perform services for the
Corporation or its subsidiaries, if such cessation is for any reason other than
death, permanent disability, retirement or Cause,

(iii)
one year after the date the Grantee ceases to perform services for the
Corporation or its subsidiaries, if such cessation is by reason of death or
permanent disability,

(iv)
three years after the date the Grantee ceases to perform services for the
Corporation or its subsidiaries, if such cessation is by reason of the Grantee’s
retirement in accordance with normal Corporation retirement practices, as
determined by the Committee in its sole discretion; or

(v)
the date the Grantee ceases to perform services for the Corporation or its
subsidiaries, if such cessation is for Cause, as determined by the Corporation
or the Committee in its sole discretion;

provided, that, unless otherwise provided in a specific grant agreement or
determined by the Committee, an Option or SAR shall only be exercisable for the
periods above following the date an optionee ceases to perform services to the
extent the option was exercisable on the date of such cessation. Notwithstanding
the foregoing, no Option or SAR shall be exercisable after the date of
expiration of its term.
14.Method of Exercise.
To the extent that the right to purchase shares pursuant to an Option or to
exercise an SAR has accrued hereunder, such Option or SAR may be exercised as
follows:
(a)
Options: Options may be exercised in whole or in part from time to time as
specified in the Option agreement. The exercise notice shall state the number of
shares being purchased and be accompanied by the payment in full of the exercise
price for such shares. Such payment shall be made in cash, outstanding shares of
the Common Stock which the Grantee, the Grantee’s spouse or both have
beneficially owned for at least six months





--------------------------------------------------------------------------------




prior to the time of exercise, or in combinations thereof. If shares of Common
Stock are used in part or full payment for the shares to be acquired upon
exercise of the Option, such shares shall be valued for the purpose of such
exchange as of the date of exercise of the Option at the Fair Market Value of
the shares.
(b)
SARs:    SARs may be exercised in whole or in part from time to time as
specified in the SAR agreement.

15.Restricted Stock Awards.
The Committee may, in its discretion, grant Restricted Stock to directors,
officers and key employees of the Corporation and any of its subsidiaries.
Restricted Stock Awards may consist of shares issued subject to forfeiture if
specified conditions are not satisfied (“Restricted Stock Shares”) or agreements
to issue shares of Common Stock in the future if specified conditions are
satisfied (“Restricted Stock Units”). The Committee may condition the grant of
Restricted Stock upon the attainment of Performance Goals so that the grant
qualifies as “performance-based compensation” within the meaning of Section
162(m) of the Code. The Committee may also condition the grant of Restricted
Stock upon such other conditions, restrictions and contingencies as the
Committee may determine. The provisions of Restricted Stock Awards need not be
the same with respect to each recipient. Restricted Stock Awards shall be
subject to the following terms and conditions:
(a)
Each Restricted Stock Award shall be confirmed by, and be subject to the terms
of, an Award Agreement identifying the restrictions applicable to the Award.

(b)
Until the applicable restrictions lapse or the conditions are satisfied, the
Grantee shall not be permitted to sell, assign, transfer, pledge or otherwise
encumber the Restricted Stock Award.

(c)
Except to the extent otherwise provided in the applicable Award Agreement and
(d) below, the portion of the Restricted Stock Award still subject to
restriction shall be forfeited by the Grantee upon termination of the Grantee’s
service for any reason.

(d)
In the event of hardship or other special circumstances of a Grantee whose
service is terminated (other than for Cause), the Committee may waive in whole
or in part any or all remaining restrictions with respect to such Grantee’s
Restricted Stock Award.

(e)
If and when the applicable restrictions lapse, unrestricted shares of Common
Stock shall be issued to the Grantee.

(f)
A Grantee receiving an Award of Restricted Stock Shares shall have all of the
rights of a shareholder of the Corporation, including the right to vote the
shares and the right to receive any cash dividends. Unless otherwise determined
by the Committee, cash dividends shall be paid in cash and dividends payable in
stock shall be paid in the form of additional Restricted Stock Shares.

(g)
A Grantee receiving an Award of Restricted Stock Units shall not be deemed the
holder of any shares covered by the Award, or have any rights as a shareholder
with respect thereto, until such shares are issued to him/her.

Notwithstanding the foregoing, to the extent permitted by the Committee in its
discretion and in accordance with Section 409A of the Code, a Grantee who is a
non-employee director of the Corporation may elect, pursuant to a valid election
under the Director Deferred Compensation Plan, to defer the settlement of any
Restricted Stock Units. During the period of any resulting deferral, the Award
shall be treated as an Award of Deferred Stock Units subject to the provisions
of Section 16A(b).
16.Performance Stock Awards.
The Committee may grant Performance Stock Awards either alone or in addition to
other Awards granted under the Plan. The Committee anticipates that the
Performance Stock Awards will be subject to both a performance condition and a
condition related to the Grantee's continued employment. The Committee shall
determine the eligible employees to whom and the time or times at which
Performance Stock Awards will be made, the number of shares subject to the
Award, the time or times within which such Awards will be subject to forfeiture
and any other terms and conditions of the Awards. Performance Stock Awards shall
be subject to the following terms and conditions:
(a)
The Performance Stock Awards will be conditioned upon the attainment of one or
more preestablished, objective corporate Performance Goals so that the Award
qualifies as “performance-based compensation” within the meaning of Section
162(m) of the Code. Performance Goals shall be based on one or more business
criteria that apply to the individual, a business unit, or the Corporation as a
whole. It is intended that any Performance Goal will be in a form that relates
the Performance Stock Award to an increase in the value of the Corporation to
its shareholders.





--------------------------------------------------------------------------------




(b)
Performance Goals shall be established in writing by the Committee not later
than 90 days after the commencement of the period of service to which the
Performance Goal relates. The preestablished Performance Goal must state, in
terms of an objective formula or standard, the method for computing the number
of shares earned or subject to further vesting conditions if the goal is
attained.

(c)
Following the close of the performance period, the Committee shall determine
whether the Performance Goal was achieved, in whole or in part, and determine
the number of shares earned or subject to further vesting conditions.

(d)
The Performance Stock Awards may be conditioned upon such other conditions,
restrictions and contingencies as the Committee may determine, including the
Grantee's continued employment. The provisions of Performance Stock Awards need
not be the same with respect to each recipient.

(e)
Until all conditions for a Performance Stock Award have been satisfied, the
Grantee shall not be permitted to sell, assign, transfer, pledge or otherwise
encumber the Award.

(f)
Except to the extent otherwise provided by the Committee and (g) below, the
portion of the Award still subject to restriction shall be forfeited by the
Grantee upon termination of a Grantee’s service for any reason.

(g)
In the event of hardship or other special circumstances of a Grantee whose
employment is terminated (other than for Cause), the Committee may waive in
whole or in part any or all remaining restrictions with respect to such
Grantee’s Performance Stock Award.

(h)
If and when the applicable restrictions lapse, unrestricted shares of Common
Stock for such shares shall be issued to the Grantee.

A Grantee receiving a Performance Stock Award shall not be deemed the holder of
any shares covered by the Award, or have any rights as a shareholder with
respect thereto, until such shares are issued to him/her following the lapse of
the applicable restrictions.
16A.    Unrestricted Stock Awards.
(a)
The Committee may grant Unrestricted Stock Awards, either alone or in addition
to other Awards granted under the Plan. Except as otherwise provided in Section
16A(b), an Unrestricted Stock Award shall consist of unrestricted shares of
Common Stock.

(b)
To the extent permitted by the Committee in its discretion and in accordance
with Section 409A of the Code, a Grantee who is a non-employee director of the
Corporation may elect to defer receipt of the Stock covered by an Unrestricted
Stock Award pursuant to a valid election under the Director Deferred
Compensation Plan, in which event such Grantee’s Award shall consist of Deferred
Stock Units. A Grantee receiving an Award of Deferred Stock Units shall not be
deemed the holder of any Shares covered by the Award, or have any rights as a
shareholder with respect thereto, until such Shares are issued to him/her in
payment of such Deferred Stock Units. The timing of the issuance of such Shares,
and the timing of payment of any dividends payable with respect to the Shares
underlying the Deferred Stock Units, shall be determined in accordance with the
terms of the Director Deferred Compensation Plan and the Grantee’s election
thereunder.

(c)
Unrestricted Stock Awards shall be evidenced in such manner as the Committee
shall determine.

17.Cash Incentive Awards.
The Committee may establish Cash Incentive Awards either alone or in addition to
other Awards granted under the Plan. The Committee shall determine the employees
to whom and the time or times at which Cash Incentive Awards shall be granted,
and the conditions upon which such Awards will be paid. The maximum Cash
Incentive Award payable to an employee in any fiscal year shall not exceed
$4,000,000. Cash Incentive Awards shall be subject to the following terms and
conditions:    
(a)
A Cash Incentive Award under the Plan shall be paid solely on account of the
attainment of one or more preestablished, objective Performance Goals.
Performance Goals shall be based on one or more business criteria that apply to
the individual, a business unit, or the Corporation as a whole. Performance
Goals shall be established in writing by the Committee not later than 90 days
after the commencement of the period of service to which the Performance Goal
relates The pre-established Performance Goal must state, in terms of an
objective formula or standard, the method for computing the amount of
compensation payable to any employee if the goal is attained.





--------------------------------------------------------------------------------




(b)
Following the close of the performance period, the Committee shall determine
whether the Performance Goal was achieved, in whole or in part, and determine
the amount payable to each employee.

This Plan does not limit the authority of the Corporation, the Board or the
Committee, or any Subsidiary to award bonuses or authorize any other
compensation to any person.
18.Withholding.
The Corporation shall have the power and the right to deduct or withhold, or
require a Grantee to remit to the Corporation, an amount sufficient to satisfy
Federal, state, and local taxes (including the Grantee’s FICA obligation)
required by law to be withheld with respect to any taxable event arising or as a
result of this Plan. With respect to withholding required upon the exercise of
Options or SARs, upon the lapse of restrictions on Restricted Stock or the
payment of Performance Stock Awards, Grantees may elect, subject to the approval
of the Committee, to satisfy the withholding requirement, in whole or in part,
by having the Corporation withhold shares having a Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax which could
be imposed on the transaction.
19.Effect of Change in Stock Subject to Plan.
In the event of a reorganization, recapitalization, stock split, stock dividend,
merger, consolidation, rights offering or like transaction, the Committee will
make such adjustment in the number of and class of shares which may be delivered
under the Plan, and in the number and class of and/or price of shares subject to
outstanding Options, SARs, Restricted Stock, Performance Stock and Unrestricted
Stock Awards granted under the Plan as it may deem to be equitable. While the
Committee must make such an adjustment, the determination by the Committee as to
what is equitable shall be at its discretion. Notwithstanding, in the event of
the merger or consolidation of the Corporation with or into another corporation
or corporations in which the Corporation is not the surviving corporation, the
adoption of any plan for the dissolution of the Corporation, or the sale or
exchange of all or substantially all the assets of the Corporation for cash or
for shares of stock or other securities of another corporation, the Committee
may, subject to the approval of the Board of Directors of the Corporation, or
the board of directors of any corporation assuming the obligations of the
Corporation hereunder, take action regarding each outstanding and unexercised
Option and SAR pursuant to either clause (a) or (b) below:
(a)
Appropriate provision may be made for the protection of such Option and SAR by
the substitution on an equitable basis of appropriate shares of the surviving or
related corporation, provided that the excess of the aggregate Fair Market Value
of the shares subject to such Award immediately before such substitution over
the exercise price thereof is not more than the excess of the aggregate fair
market value of the substituted shares made subject to Award immediately after
such substitution over the exercise price thereof; or

(b)
The Committee may cancel such Award. In the event any Option or SAR is canceled,
the Corporation, or the corporation assuming the obligations of the Corporation
hereunder, shall pay the Grantee an amount of cash (less normal withholding
taxes) equal to the excess of the Fair Market Value per share of the Stock
immediately preceding the cancellation over the exercise price, multiplied by
the number of shares subject to such Option or SAR. In the event any other Award
is canceled, the Corporation, or the corporation assuming the obligations of the
Corporation hereunder, shall pay the Grantee an amount of cash or stock, as
determined by the Committee, based upon the value, as determined by the
Committee, of the property (including cash) received by the holder of a share of
Common Stock as a result of such event. No payment shall be made to a Grantee
for any Option or SAR if the exercise price for such Option or SAR exceeds the
value, as determined by the Committee, of the property (including cash) received
by the holder of a share of Common Stock as a result of such event.

Notwithstanding anything to the contrary, in the event a Change in Control
should occur, all Options, SARs, Restricted Stock Shares and Restricted Stock
Units then outstanding shall become immediately vested or exercisable upon the
date of the Change in Control. Further, the Committee shall have the right to
cancel such Options or SARs and pay the Grantee an amount determined under (b)
above.
20.Liquidation.
Upon the complete liquidation of the Corporation, any unexercised Options and
SARs theretofore granted under this Plan shall be deemed canceled.
21.No Employment or Retention Agreement Intended.




--------------------------------------------------------------------------------




Neither the establishment of, nor the awarding of Awards under this Plan shall
be construed to create a contract of employment or service between any Grantee
and the Corporation or its subsidiaries; nor does it give any Grantee the right
to continued service in any capacity with the Corporation or its subsidiaries or
limit in any way the right of the Corporation or its subsidiaries to discharge
any Grantee at any time and without notice, with or without Cause, or to any
benefits not specifically provided by this Plan, or in any manner modify the
Corporation’s right to establish, modify, amend or terminate any profit sharing
or retirement plans.
22.Shareholder Rights.
Grantee shall not, by reason of any Options granted hereunder, have any right of
a shareholder of the Corporation with respect to the shares covered by the
Options until shares of Stock have been issued to Grantee.
23.Controlling Law.
The law of the State of Wisconsin, except its law with respect to choice of law,
shall be controlling in all matters relating to the Plan.
24.Indemnification.
In addition to such other rights of indemnification as they may have, the
members of the Committee and other Corporation employees administering the Plan
and the Board members shall be indemnified by the Corporation against the
reasonable expenses, including attorneys’ fees actually and necessarily incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Option granted thereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Corporation) or paid by them in satisfaction of a
judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
member acted in bad faith in the performance of his duties; provided that within
20 days after institution of any such action, suit or proceeding, the member
shall in writing offer the Corporation the opportunity, at its own expense, to
handle and defend the same.
25.Use of Proceeds.
The proceeds from the sale of shares of Common Stock pursuant to Options granted
under the Plan shall constitute general funds of the Corporation.
26.Amendment of the Plan.
The Board may from time to time amend, modify, suspend or terminate the Plan;
provided, however, that no such action shall be made without shareholder
approval where such change would be required in order to comply with Rule 16b-3
or the Code.
27.Effective Date of Plan.
The Plan shall become effective on the date it is approved by the shareholders
of the Corporation (the “Effective Date”).
28.Termination of the Plan.
The Plan will expire ten (10) years after the Effective Date, solely with
respect to the granting of Incentive Stock Options or such later date as may be
permitted by the Code for Incentive Stock Options; provided, however, that the
Plan shall terminate at such earlier time as the Board may determine. Any such
termination, either partially or wholly, shall not affect any Awards then
outstanding under the Plan.




